BUFFINGTON, Circuit Judge.
In the court below the executor of the. estate of Therese L. Coles brought suit against the collector of internal revenue to recover income taxes alleged to have been erroneously collected. The case was heard on the pleadings and judgment entered in favor of the collector, whereupon the plaintiff executor appealed.
The ease is so fully and satisfactorily discussed in the opinion of Judge Kirkpatrick, which is printed in the margin,1 that an opinion by this court would be but an effort to state in different language what he has already said. We limit ourselves, therefore, to adopting his opinion and affirming the judgment below.